2018 UT App 73



                THE UTAH COURT OF APPEALS

                         STATE OF UTAH,
                            Appellee,
                               v.
                       CHRISTOPHER YOUNG,
                            Appellant.

                              Opinion
                         No. 20160045-CA
                        Filed April 26, 2018

           Fifth District Court, Cedar City Department
                  The Honorable Keith C. Barnes
                           No. 141500275

             Dale W. Sessions, Attorney for Appellant
           Sean D. Reyes and Jeffrey D. Mann, Attorneys
                           for Appellee

  JUDGE MICHELE M. CHRISTIANSEN authored this Opinion, in
 which JUDGES JILL M. POHLMAN and DIANA HAGEN concurred.

CHRISTIANSEN, Judge:

¶1      During an interview with police, Defendant Christopher
Young confessed to sexually abusing Victim. The State charged
Defendant with three counts of aggravated sexual abuse of a
child, three counts of sodomy on a child, and one count of rape
of a child, all first degree felonies. Before trial, Defendant filed a
motion to suppress his confession, which the trial court denied.

¶2     A jury convicted Defendant as charged, and the trial court
sentenced him to fifteen years to life on each of the three
aggravated sexual abuse of a child counts, twenty-five years to
life on each of the three sodomy on a child counts, and twenty-
five years to life on the rape count. The court ordered that the
sexual abuse sentences run concurrent with each other, that the
                          State v. Young


sodomy sentences run concurrent with each other but
consecutively to the sexual abuse sentences, and that the rape
sentence run consecutively to the sexual abuse and sodomy
sentences. Defendant contends that the trial court erred in
denying his motion to suppress and abused its discretion in
sentencing him to consecutive sentences. We affirm.


                        BACKGROUND

¶3     In April 2014, officers with the Cedar City Police
Department transported Defendant to the police station, where a
detective interviewed Defendant regarding allegations that he
had sexually abused Victim over the course of several years.
According to Defendant, when he was initially approached by
the police officers, they told him that “there was something
wrong with [his] family and to come with them.”

¶4    The interview began at 9:26 a.m. and was recorded by
audio and video. The detective began the interview by assuring
Defendant that his family was safe. The detective told
Defendant, “First of all, [the officer] said you were worried. So I
want to let you know, your family is safe.” Defendant replied,
“Okay.” The detective repeated that Defendant’s family was
“okay” and told Defendant that he could “relax, [and] put [his]
mind at ease in that regard.”

¶5     The detective then gave Defendant a written waiver of
rights form, which set forth Defendant’s Miranda rights. 1 See

1. The form listed “Your Rights” as:
       1) You have the right to remain silent.
       2) Anything you say can and will be used against
       you in a court of law.
       3) You have the right to have an attorney present, if
       you can not afford to hire an attorney, one will be
                                                    (continued…)


20160045-CA                     2                2018 UT App 73
                          State v. Young


generally Miranda v. Arizona, 384 U.S. 436 (1966). The detective
asked Defendant to look over the form, and Defendant read and
signed the form. The detective asked Defendant, “You
understand each of those parts of that, fully?” Defendant replied,
“Yes.”

¶6     The detective began his questioning by asking Defendant
about his family and work situation. When talking about his
work, Defendant mentioned that he had worked from 10 p.m. to
7 a.m. the previous night, and he once stated that he was “[v]ery
tired.” Approximately twenty minutes into the interview,
Defendant confessed to lying naked in bed with Victim, and he
thereafter confessed to several other instances of sexual abuse.
The interview lasted approximately two hours and included
several breaks.




(…continued)
      appointed through the judicial process. Juvenile:
      you also have the right to have a parent present.
      4) If you decide to answer questions now without
      having an attorney present, you can stop
      answering questions at any time during this
      process and request that an attorney be present.
      5) Do you understand these constitutional rights as
      I have explained them to you?
The “Waiver of Rights” portion of the form stated:
      I have read this statement of my rights and I
      understand what my rights are. I am willing to
      make a statement and answer questions. I do not
      want a lawyer at this time. I understand and know
      what I am doing. No promises or threats have been
      made to me and no pressure or coercion of any
      kind has been used against me.




20160045-CA                     3               2018 UT App 73
                          State v. Young


¶7     The State charged Defendant with three counts of
aggravated sexual abuse of a child, three counts of sodomy on a
child, and one count of rape of a child, all first degree felonies.
Before trial, Defendant moved to suppress his confession on the
ground that it was involuntary, and he requested an evidentiary
hearing. The parties stipulated to allow the trial court to review
the video recording of Defendant’s interview before the hearing.

¶8     Both the detective and Defendant testified at the hearing.
Following the hearing, Defendant filed a memorandum in
support of his motion. Defendant set forth six facts and cited
several cases discussing the voluntariness of confessions;
however, he failed to explain with any specificity why his
confession was involuntary. The trial court concluded that
Defendant’s confession had been voluntarily made and denied
Defendant’s motion to suppress. The court determined that
Defendant had voluntarily, knowingly, and intelligently waived
his Miranda rights, that the detective had “clearly explained that
[Defendant’s] family was safe and okay prior to the conversation
concerning the waiver of [Defendant’s] rights,” and that “[t]he
facts do not support [the detective] using deception, physical
abuse, threats, promises, or deprivation of food, medical
treatment, or sleep to coerce [Defendant’s] confession.”

¶9     A jury convicted Defendant as charged, and the trial court
ordered Defendant to cooperate with Adult Probation and
Parole in completing a presentence investigation report (the PSI
Report). The PSI Report contained information about Defendant,
such as his life history, criminal history, rehabilitative needs,
education, and employment. The PSI Report recommended that
Defendant be sentenced to a term of twenty-five years to life for
each of the three sodomy on a child counts and for the rape of a
child count, and fifteen years to life for each of the three sexual
abuse of a child counts. It did not include a recommendation
regarding whether Defendant’s sentences should run
concurrently or consecutively. The PSI Report also



20160045-CA                     4                2018 UT App 73
                           State v. Young


recommended that Defendant be ordered to pay a $10,000 fine
for each of the sodomy and sexual abuse counts and $2,139.49 of
restitution to Victim for her treatment costs.

¶10 At sentencing, Victim’s mother read a letter from Victim
and also addressed the court herself. The State briefly discussed
the negative impact Defendant’s actions had had on Victim and
requested that the court “run at least two of those charges
consecutively with one . . . another.” Defendant’s trial counsel
discussed Defendant’s “lack of criminal history” and the fact
that, before Defendant was arrested, he was “hard-working and
helped support his family.” Trial counsel asked “that the Court
run these matters concurrently . . . with each other.” Defendant
also addressed the court, expressing remorse for his actions.

¶11 The trial court sentenced Defendant to fifteen years to life
on each of the three aggravated sexual abuse of a child counts,
twenty-five years to life on each of the three sodomy on a child
counts, and twenty-five years to life on the rape count. The court
ordered that the sexual abuse sentences run concurrent with
each other, that the sodomy sentences run concurrent with each
other but consecutively to the sexual abuse sentences, and that
the rape sentence run consecutively to the sexual abuse and
sodomy sentences. In addition, the court ordered that Defendant
pay a $10,000 fine for each of the seven counts and $2,139.49 in
restitution. Defendant appeals.


            ISSUES AND STANDARDS OF REVIEW

¶12 Defendant contends that the trial court erred in failing to
suppress his statements from the police interview. On appeal
from a trial court’s denial of a motion to suppress, we review the
trial court’s factual findings for clear error and its conclusions of
law for correctness. In re P.G., 2015 UT App 14, ¶ 2, 343 P.3d 297.




20160045-CA                      5                 2018 UT App 73
                          State v. Young


¶13 Defendant next contends that the trial court abused its
discretion in sentencing him to consecutive prison terms. We
review the trial court’s sentencing decision for an abuse of
discretion. State v. Fretheim, 2014 UT App 210, ¶ 11, 335 P.3d 374.
A court abuses its discretion in sentencing when it fails “to
consider all legally relevant factors.” Id. (citation and internal
quotation marks omitted). However, “judges have no obligation
to make findings of fact on each statutory factor,” and “we will
affirm a sentencing decision even where the trial court failed to
make findings on the record whenever it would be reasonable to
assume that the court actually made such findings.” Id. (citations
and internal quotation marks omitted).


                           ANALYSIS

         I. The Admissibility of Defendant’s Confession

¶14 Defendant contends that “[t]he trial court erred in failing
to suppress the statements made by [him] during his police
interview” because those statements were “made under
circumstances that amount to coercion.” According to
Defendant, he was “exhausted and deceived” by the detective
during his interview, and the police officers’ “suggestion that
something had happened to his family was continually on the
mind of [Defendant] while he was being interrogated.”

¶15 “The due process clauses of the Fifth and Fourteenth
Amendments of the U.S. Constitution protect individuals from
being compelled to incriminate themselves.” State v. Arriaga-
Luna, 2013 UT 56, ¶ 9, 311 P.3d 1028; see also U.S. Const. amends.
V, XIV. “The ultimate goal of analyzing whether a confession
was coerced is to determine whether, considering the totality of
the circumstances, the free will of the witness was overborne.”
Arriaga-Luna, 2013 UT 56, ¶ 9 (citation and internal quotation
marks omitted).




20160045-CA                     6                2018 UT App 73
                         State v. Young


¶16 The totality of the circumstances includes “both the
characteristics of the accused and the details of the
interrogation.” State v. Rettenberger, 1999 UT 80, ¶ 14, 984 P.2d
1009 (citation and internal quotation marks omitted). Relevant
characteristics of the accused include “the defendant’s mental
health, mental deficiency, emotional instability, education, age,
and familiarity with the judicial system.” Id. ¶ 15. Relevant
circumstances surrounding an interrogation include “the
duration of the interrogation, the persistence of the officers,
police trickery, absence of family and counsel, and threats and
promises made to the defendant by the officers.” Id. ¶ 14.

¶17 The trial court first determined that Defendant had
“waived his Miranda rights voluntarily, knowingly, and
intelligently.” Specifically, the court observed that Defendant
had signed the waiver form, “explicitly indicating he understood
his rights and that he wished to waive them.” The court also
noted that the detective had “handed and observed [Defendant]
look over the waiver form for more than thirty seconds” and that
he “confirmed twice vocally during the interview that
[Defendant] understood each of the parts of the waiver fully.”
Although Defendant had “alluded to signing the waiver [form]
in an effort to help his family” during his testimony at the
evidentiary hearing, the court determined that the detective had
clearly explained to Defendant that his family “was safe and
okay prior to the conversation concerning the waiver of
[Defendant’s] rights.” Lastly, the court determined that “[t]he
facts do not support [the detective] using deception, physical
abuse, threats, promises, or deprivation of food, medical
treatment, or sleep to coerce [Defendant’s] confession.” The
court therefore concluded that Defendant’s confession was made
voluntarily.

¶18 On appeal, Defendant asserts that two subjective factors
rendered his confession involuntary—his mental health and
emotional instability. See Rettenberger, 1999 UT 80, ¶ 15.



20160045-CA                    7                2018 UT App 73
                          State v. Young


Specifically, Defendant asserts that he was emotional due to the
police officers’ “suggestion that something had happened to
[Defendant’s] family.” He also asserts that he was fatigued
during the interview. We consider these subjective
characteristics, “especially as known to the interrogating officers,
to determine the extent to which those characteristics made
[Defendant] more susceptible to manipulation.” See id. ¶ 37.

¶19 Defendant first asserts that he was “deceived” by the
police officers’ “suggestion that something had happened to his
family.” According to Defendant, this suggestion “was
continually on [his] mind . . . while he was being interrogated,”
and his “rational intellect was compromised by emotion over his
family.” Defendant claims that “[w]ithout the pressure of [the
officers] assert[ing] that something had happened to [his] family
and sustaining that pressure throughout the interview, the
confession would not have occurred.”

¶20 In making this argument, Defendant relies on his
testimony from the evidentiary hearing. There, Defendant
testified that when he was approached by police officers, they
told him that “something was wrong with [his] family and to
come with them.” Defendant testified that while he was waiting
in the interrogation room, he was “wondering what was
happening to [his] family” and “[s]till thought that something
was wrong with [his] family.” Defendant claimed that he signed
the Miranda waiver form “trying to help out in any way [he]
could, trying to figure out if [his] wife—or if [his] family’s been
hurt or missing.” We are not persuaded.

¶21 The interview transcript reveals that shortly after the
detective entered the interrogation room, and before he gave
Defendant the waiver of rights form or started questioning
Defendant, the detective told Defendant, “First of all, [the
officer] said you were worried. So I want to let you know, your
family is safe.” Defendant replied, “Okay.” The detective



20160045-CA                     8                 2018 UT App 73
                          State v. Young


reiterated that Defendant’s family was “okay” and told
Defendant that he could “relax, [and] put [his] mind at ease in
that regard.” At no point thereafter did Defendant express
concern for his family’s safety, nor is there anything in the
record to suggest that the detective attempted to exploit
Defendant’s concern for his family’s safety to obtain Defendant’s
confession. See generally Rettenberger, 1999 UT 80, ¶ 18 (“[A]
confession may be suppressed in circumstances in which a police
officer knows of a suspect’s mental illness or deficiencies at the
time of the interrogation and effectively exploits those
weaknesses to obtain a confession.”). Thus, even assuming the
officers initially persuaded Defendant to come with them by
suggesting that something was wrong with his family, we agree
with the trial court that the detective “clearly explained that
[Defendant’s] family was safe and okay prior to the conversation
concerning the waiver of Defendant’s rights.” Although
Defendant originally believed his family was in danger, the
detective dispelled that notion before Defendant chose to waive
his rights and make a statement to the detective. As a result, any
trickery that the police officers may have initially used to gain
Defendant’s cooperation was not used to coerce his confession.

¶22 Defendant also claims that his confession was coerced
because he was tired. Toward the beginning of his interrogation,
Defendant told the detective that he had worked the previous
night and was “[v]ery tired.” At the evidentiary hearing,
Defendant asserted that he “would have had a better
understanding of what was being asked” if he had had adequate
rest and not worked all night the night before his interview.
Again, we are not persuaded.

¶23 The interview transcript shows that Defendant only once
asserted that he was “[v]ery tired”; he did not indicate to the
detective that he needed to lie down or sleep, or that he could
not understand the questions being asked of him. See generally
State v. Montero, 2008 UT App 285, ¶ 20, 191 P.3d 828 (observing



20160045-CA                     9               2018 UT App 73
                          State v. Young


that the defendant had asked only once to lie down and
concluding that “[h]ad [the defendant] been truly exhausted . . . ,
he would have renewed his request[]”). And the detective
testified at the evidentiary hearing that he did not see any signs
of fatigue: “I myself worked many graveyard shifts, and I can
understand fatigue, but we discussed and he didn’t show any
signs of impairment like you generally see where you’d have to
repeat statements or [he] didn’t understand . . . .” The detective
testified that Defendant “appeared to be alert” and “articulate.”
Moreover, the interview transcript reveals that Defendant began
confessing relatively early in the interview, thereby “reduc[ing]
the possibility that sleep deprivation caused the confession.” See
State v. Piansiaksone, 954 P.2d 861, 866 (Utah 1998) (concluding
that “the fact that [the defendant] inculpated himself early in the
interview reduced the possibility that sleep deprivation caused
the confession”). We conclude that there is no indication that
Defendant’s alleged fatigue affected the voluntariness of his
confession, and thus we agree with the trial court that “the facts
do not support” the detective using “deprivation of . . . sleep to
coerce [Defendant’s] confession.”

¶24 Aside from his concerns about his family and his alleged
fatigue, Defendant does not assert that any other factors
rendered his confession coerced or otherwise challenge the trial
court’s findings. Looking at the totality of the circumstances, our
review of the record persuades us that Defendant’s confession
was voluntary. Thus, we conclude that the trial court did not err
when it denied Defendant’s motion to suppress his confession.

                    II. Consecutive Sentences

¶25 Defendant contends that “[t]he trial court committed
error in ordering [him] to serve consecutive sentences.”

¶26 Utah Code section 76-3-401 authorizes a trial court to
impose consecutive sentences when a defendant has been
convicted of more than one felony offense. Utah Code Ann. § 76-


20160045-CA                    10                2018 UT App 73
                           State v. Young


3-401(1) (LexisNexis 2012). Before imposing consecutive
sentences, however, the court must consider “the gravity and
circumstances of the offenses, the number of victims, and the
history, character, and rehabilitative needs of the defendant.” Id.
§ 76-3-401(2). On appeal, the burden is on Defendant “to show
that the trial court did not properly consider all the factors.”
State v. Helms, 2002 UT 12, ¶ 16, 40 P.3d 626. Moreover, “we will
not ‘assume that the trial court’s silence, by itself, presupposes
that the court did not consider the proper factors as required by
law.’” State v. McDaniel, 2015 UT App 135, ¶ 5, 351 P.3d 849
(quoting Helms, 2002 UT 12, ¶ 11). “Rather, we will uphold the
sentencing court’s decision so long as, based on the record before
this court, it would be reasonable to assume that the sentencing
court actually considered each factor.” Id.

¶27 Here, the trial court did not make any specific findings on
the record regarding the statutory factors, nor did the court
explicitly state whether it had read the PSI Report. Defendant
implies that the fact that the trial court did not make “[e]ven a
casual reference” to the PSI Report demonstrates that the court
failed to consider it. He also asserts that the trial court failed to
properly consider three statutory factors: his criminal history, his
rehabilitative needs, and his character. See Utah Code Ann. § 76-
3-401(2). We are not persuaded.

¶28 Defendant has not directed us to any legal authority
requiring the court to refer to the PSI Report when imposing
sentence, and he acknowledges that this court “will not ‘assume
that the trial court’s silence, by itself, presupposes that the court
did not consider the proper factors as required by law.’” See
McDaniel, 2015 UT App 135, ¶ 5 (quoting Helms, 2002 UT 12,
¶ 11). In any event, although the court did not mention the PSI
Report specifically, its other comments indicate that it had read
and considered the PSI Report. In imposing sentence, the trial
court ordered Defendant to pay $2,139.49 in restitution for
Victim’s treatment costs. Importantly, the information regarding



20160045-CA                     11                 2018 UT App 73
                           State v. Young


Victim’s treatment costs was contained only in the PSI Report—
the PSI Report recommended that Defendant “be ordered to pay
restitution for all verifiable treatment costs for the victim in this
case,” which amounted to “$2,139.49” as of the date of the
report. While best practices suggest that a sentencing court
should, at a minimum, disclose on the record whether it has
reviewed the PSI Report and/or considered the requisite
statutory factors in imposing sentence, we conclude that the trial
court’s apparent adoption of the PSI Report’s recommendation
regarding restitution indicates that the court had read and
considered the report in making its sentencing decision.

¶29 Turning to Defendant’s criminal history, Defendant
correctly observes that the PSI Report stated that his criminal
history consisted of only one misdemeanor, for which he
successfully completed probation, and that he scored a “negative
one” on the offender matrix. 2 Trial counsel also addressed this
issue at the sentencing hearing when he discussed Defendant’s
“lack of criminal history” and emphasized that Defendant’s
matrix score was “a negative number.” Consequently, the record
demonstrates that the trial court was aware of the information
regarding Defendant’s criminal history, and we have no reason
to conclude that the court did not consider that information in its
sentencing decision.

¶30 Defendant also claims that the trial court failed to
consider his rehabilitative needs. Specifically, Defendant asserts
that he had a “history of depression and anxiety and would


2. The Utah Sentencing Commission’s general matrix compares a
defendant’s criminal history assessment score with the degree of
the offense that is the subject of the conviction. State v. Harvey,
2015 UT App 92, ¶ 3, 348 P.3d 1199. The matrix creates a starting
point for sentencing judges by reflecting a recommendation for a
typical case. Id.




20160045-CA                     12                 2018 UT App 73
                          State v. Young


benefit from therapy and counseling where he could learn to
deal with his mental health properly.” Trial counsel did not
discuss Defendant’s rehabilitative needs at the sentencing
hearing; however, the PSI Report related that Defendant had a
“history of depression and anxiety,” that his emotions were “up
and down,” and that he “[h]as concerns about mental health and
could benefit from an evaluation.” As previously discussed,
although the trial court did not explicitly mention the PSI
Report, the court cited other information contained only in the
PSI Report, indicating that the court had read and considered the
report in making its sentencing decision. We are therefore not
persuaded that the court failed to adequately consider
Defendant’s rehabilitative needs as described in the PSI Report.

¶31 Finally, Defendant argues that his behavior at sentencing
“spoke volumes of [his] character” and that his conduct “should
have been given adequate weight as a mitigat[ing]
circumstance.” Defendant observes that, during the sentencing
hearing, he “expressed shame, regret and sorrow for the hurt he
caused . . . and ultimately for the choices he had made.” He was
“deeply remorseful,” “took responsibility” for his actions, and
“exhibited a gracious attitude toward the jail staff and the trial
court.” In addition, trial counsel discussed “how hard-working
[Defendant] was” and that, at the time Defendant was arrested,
he “was employed at three different jobs [and] worked very
hard for the family.” According to Defendant, this “relevant
behavior . . . spoke volumes of his character that the trial court
should have given weight in considering concurrent sentences.”

¶32 It is not enough, however, for Defendant to argue that the
court may have altered its sentencing decision if it had weighed
the various sentencing factors differently or given more weight
to Defendant’s character specifically. Rather, Defendant “must
demonstrate that no reasonable person would have ordered
consecutive sentences given the information presented to the
[trial] court.” See McDaniel, 2015 UT App 135, ¶ 11. He has failed



20160045-CA                    13               2018 UT App 73
                           State v. Young


to do so. The record demonstrates that the information regarding
Defendant’s character was properly before the court and that the
court simply concluded that the other factors supporting
consecutive sentences outweighed Defendant’s character and
behavior at sentencing. See State v. Epling, 2011 UT App 229,
¶ 22, 262 P.3d 440 (“The fact that the trial court assessed the
relevant factors differently than [the defendant] would have
liked does not indicate that it exceeded its discretion.”). Given
the gravity and circumstances of Defendant’s offenses, we
simply cannot say that no reasonable person would have
ordered consecutive sentences. See McDaniel, 2015 UT App 135,
¶ 11. Indeed, where the trial court could have potentially
ordered all seven sentences to run consecutively, the record
demonstrates that the court gave thoughtful consideration to its
sentencing decision, grouping the similar offenses together and
ordering the three groups of offenses to run consecutively. 3



3. In support of his concurrent-sentences argument, Defendant
also asserts that “[t]he Board of Pardons [and Parole] is best
suited to determine the length of the actual sentence.” However,
we agree with the State that “the trial court’s decision to impose
consecutive sentences does not limit the Board’s discretion to
evaluate and manage Defendant’s rehabilitative needs.” The
Board retains the power to determine “when and under what
conditions” Defendant may be released from prison. Utah Code
Ann. § 77-27-5(1)(a) (LexisNexis 2012). Indeed, the Board has the
authority to release any offender sentenced to a felony on or
after April 29, 1996, “before the minimum term has been served
[if] the board finds mitigating circumstances which justify the
release,” subject to a “full hearing” and appropriate notice. See
id. § 77-27-9(1)(a)–(b); see also State v. Gray, 2016 UT App 87, ¶ 41,
372 P.3d 715 (observing that the Board “has discretion to release
an inmate who is sentenced to prison for [sex crimes against
children] before the inmate has served an otherwise mandatory
                                                        (continued…)


20160045-CA                      14                2018 UT App 73
                          State v. Young


¶33 In sum, we conclude that Defendant has failed to
demonstrate that the trial court did not consider all legally
relevant factors in imposing consecutive sentences. He has also
failed to demonstrate that the trial court abused its discretion in
imposing consecutive sentences.


                         CONCLUSION

¶34 Examining the totality of the circumstances, we see no
error in the trial court’s ruling that Defendant’s confession was
voluntarily made. In addition, Defendant has failed to
demonstrate that the trial court failed to consider all legally
relevant factors in imposing consecutive sentences or that the
court abused its discretion by deciding to impose consecutive
sentences.

¶35   Affirmed.




(…continued)
minimum term”). Thus, Defendant’s claim that imposing
consecutive sentences usurps the Board’s role in determining the
amount of time he actually serves is not well taken.




20160045-CA                    15                2018 UT App 73